ROVER, Chief Judge.
This controversy grew out of an automobile collision when appellant’s vehicle was struck by a truck owned and operated by appellee. After trial by the court, judgment was rendered in favor of appellee.
The basis of appellant’s claim was that his vehicle was stationary, waiting for a traffic light to change from red to green; that the truck operated by appellee struck the rear of his automobile; and that accordingly the collision was due to appellee’s negligence. The latter denied negligence, claiming that the accident resulted from a sudden emergency beyond his control when the brakes on his truck failed to function, although he did everything possible to bring his truck to a stop and avoid the collision.
The court in its statement of proceedings and evidence quite thoroughly reviewed the testimony and in its findings of fact determined that appellee had exercised reasonable care in maintaining the brake mechanism of the truck prior to the date of the accident; that he was confronted with a sudden emergency which he could not have reasonably anticipated; and that so confronted he acted as any reasonable and prudent person would have acted in endeavoring to avoid a collision.
*517We have carefully reviewed the evidence set forth in the statement and hold that under the circumstances of this case, the questions of negligence, whether appellee was confronted with an emergency, whether he acted as a reasonable and prudent man in attempting to bring his vehicle to a stop so as to avoid the accident, and whether he had exercised reasonable care in keeping his brakes in proper condition prior to the accident were all questions of fact for the decision of the trial court; and we hold that it was justified in finding that appellant had failed to prove negligence of any kind on the part of appellee.
Affirmed.